Citation Nr: 1607658	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-34 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for multiple sclerosis.	



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel










INTRODUCTION

The Veteran had active military service from December 1996 to November 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1. The Veteran separated from active duty service in November 1999.

2. It is as likely as not that the Veteran's multiple sclerosis manifested to a compensable degree at least as early as November 2006, within the applicable presumptive period.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for multiple sclerosis have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3); 3.309(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for multiple sclerosis.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Pertinent to the instant appeal, multiple sclerosis is presumed to have been incurred in service if manifest to a compensable degree within seven years of discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Private treatment records indicate the Veteran was admitted to the hospital in February 2005 for symptoms of weakness and numbness of both lower extremities.  An MRI of the brain revealed 4 white matter lesions and sensory evoked potentials were negative.  The principle diagnosis upon discharge from the hospital was "most likely" multiple sclerosis.  See February 2005 Inova Health System Discharge Summary.

Following her hospital admission, the Veteran was referred to Johns Hopkins Medicine in March 2005 for evaluation of possible multiple sclerosis.  Following an examination of the Veteran, the physician determined the Veteran did not then "yet" meet the criteria for a diagnosis of multiple sclerosis.  Instead, the physician noted the Veteran qualified for a diagnosis of a clinically isolated syndrome, "perhaps as a first event of multiple sclerosis."  Finally, progress notes dated March 2007 from the Veteran's primary care physician specifically notes a diagnosis of multiple sclerosis.

In considering whether service connection is warranted, the Board again notes that service connection for multiple sclerosis is presumed if the disease manifest to a compensable degree within seven years of service discharge, which in this case would be November 11, 2006.  The Board is cognizant that the first definitive diagnosis of multiple sclerosis included in the record is dated March 8, 2007, approximately four months after the expiration of the presumptive period.  However, the Board notes the March 2007 progress note indicates the Veteran was previously seen by her private physician in October 2006 (records of which were not provided to VA), and included in her medical history both multiple sclerosis and fatigue secondary to multiple sclerosis.  Therefore, combined with the previously discussed medical evidence, it is reasonable to conclude that multiple sclerosis first manifest prior to the expiration of the presumptive period in November 2006.  The first manifestations of the disorder were evident prior to the conclusive diagnosis.  Finally, the disability would be manifest to a compensable degree during this period, as the minimum rating for multiple sclerosis is 30 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2015).  

A veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

The Board concludes that the evidence is at least in equipoise as to whether the Veteran's multiple sclerosis first manifest within seven years following her separation from active service.  Accordingly, resolving all doubt in favor of the Veteran, the Board finds that service connection for multiple sclerosis is warranted.


ORDER

Service connection for multiple sclerosis is granted.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


